PER CURIAM.
Arkansas inmate Tommy Monk appeals the district court’s1 denial of his motion to *471reopen his 42 U.S.C. § 1988 action. Because Mr. Monk did not satisfy his burden of showing that he exhausted available administrative remedies, see 42 U.S.C. § 1997e(a); McAlphin v. Morgan, 216 F.3d 680, 682 (8th Cir.2000) (per curiam), we affirm. See 8th Cir. R. 47B.

. The Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c).